                                                                                                                                  FILED IN THE
O PS 8                                                                                                                        U.S. DISTRICT COURT
(3/15)                                                                                                                  EASTERN DISTRICT OF WASHINGTON



                               UNITED STATES DISTRICT COURT                                                                 Jul 06, 2021
                                                                                                                              SEAN F. MCAVOY, CLERK
                                                                        for
                                               Eastern District of Washington


U.S.A. vs.                      Belcourt, Nathan                                        Docket No.              2:20CR00183-TOR-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Nathan Belcourt, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T. Rodgers
sitting in the Court at Spokane, Washington, on the 14th day of December 2020, under the following conditions:

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and can include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation #3: Nathan Belcourt is alleged to have violated the conditions of pretrial release supervision by failing to submit
to urinalysis at Pioneer Human Services (PHS) on June 22, 2021.

On December 15, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Belcourt.
Mr. Belcourt acknowledged an understanding of the conditions, which included additional condition number 27.

Also on December 15, 2020, the undersigned officer referred Mr. Belcourt to the random drug testing program at PHS. Mr.
Belcourt was instructed to contact PHS on a daily basis to determine if he was required to submit to random drug testing.

On June 22, 2021, at 4:30 p.m., Mr. Belcourt reported to PHS for random drug testing. Available records indicate Mr.
Belcourt stalled and did not submit to random drug testing on that date.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                              PREVIOUSLY REPORTED TO THE COURT

                                                                                           I declare under the penalty of perjury
                                                                                           that the foregoing is true and correct.
                                                                                           Executed on:        July 6, 2021
                                                                               by          s/Erik Carlson
                                                                                           Erik Carlson
                                                                                           U.S. Pretrial Services Officer
PS-8
Re: Belcourt, Nathan
July 6, 2021
Page 2

 THE COURT ORDERS

 [ ]    No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [X ]   The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [X ]   Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer

                                                                     July 6, 2021
                                                                     Date
